 1                                                            The Honorable Robert S. Lasnik
 2
 3
 4
 5
 6
                        UNITED STATES DISTRICT COURT FOR THE
 7                        WESTERN DISTRICT OF WASHINGTON
                                    AT SEATTLE
 8
 9
10 RAJU A.T. DAHLSTROM,                             CASE NO. 2:16-cv-01874-RSL
11                                                  STIPULATED MOTION TO STAY
                                Plaintiff,
                                                    PROCEEDINGS DUE TO LAPSE
12
                         v.                         IN APPROPRIATIONS
13                                                  AND ORDER
     UNITED STATES, et al.,
14
15                              Defendants.
16
17   STIPULATED MOTION FOR A STAY DUE TO LAPSE OF APPROPRIATIONS
18
           COMES NOW the parties, by and through counsel, and jointly move for a stay of
19
20 all proceedings, except the individual defendants’ motion for summary judgment (Dkt.
21 No. 82) noted for January 25, 2019. The stay is requested in light of the lapse of
22
     government appropriations that funds the Department of Justice (“Department”).
23
24         1. At the end of the day on December 21, 2018, the appropriations act that had

25 been funding the Department expired and appropriations to the Department lapsed. The
26
     lapse has continued for thirty-three days and the Government does not know when
27
28 funding will be restored by Congress.

     STIPULATED MOTION TO STAY                                    United States Attorney’s Office
     AND [PROPOSED] ORDER - 1                                     700 Stewart Street, Suite 5200
     2:16-cv-01874-RSL                                              Seattle, Washington 98101
                                                                        (206) 553-7970
 1          2. Absent an appropriation, Department attorneys are prohibited from working,
 2
     even on a voluntary basis, except in very limited circumstances, including “emergencies
 3
     involving the safety of human life or the protection of property.” 31 U.S.C. § 1342.
 4
 5          3. The parties have conferred and agree that all proceedings in this matter should
 6
     be stayed in light of Government counsel’s inability to participate in the proceedings until
 7
     appropriations are restored. However, the parties also agree that the individual
 8
 9 defendants’ motion for summary judgment (Dkt. No. 82), noted for January 25, 2019,
10
     may proceed upon written briefing. If oral argument and/or any type of discovery or
11
     additional briefing is granted by the Court, then Government counsel wishes to be able to
12
13 fully participate. However, the Government has not taken a position or filed a response to
14
     the individual defendants’ motion for summary judgment and does not need to participate
15
     in that motion based upon the briefing filed to date.
16
17          4. Therefore, the Government, with Plaintiff’s agreement, is requesting a stay of
18
     all proceedings, except as indicated above, until Congress has restored appropriations to
19
     the Department.
20
21          5. If this motion for a stay is granted, Government counsel will notify the Court as
22
     soon as Congress has appropriated funds for the Department.
23
            Therefore, although we regret any disruption caused to the Court and other
24
25 litigants, the parties hereby move for a stay of proceedings until Department attorneys are
26
     permitted to resume their usual civil litigation functions.
27
     //
28

     STIPULATED MOTION TO STAY                                     United States Attorney’s Office
     AND [PROPOSED] ORDER - 2                                      700 Stewart Street, Suite 5200
     2:16-cv-01874-RSL                                               Seattle, Washington 98101
                                                                         (206) 553-7970
 1         DATED this 23rd day of January, 2019.
 2 SO STIPULATED
 3
        BRIAN T. MORAN
 4      United States Attorney
 5
        s/ Tricia Boerger
 6      TRICIA BOERGER, WSBA No. 38581
 7      Assistant United States Attorney
        Western District of Washington
 8      United States Attorney’s Office
 9      700  Stewart Street, Suite 5220
        Seattle, Washington 98101-1271
10      Phone: 206-553-7970
11      Email: tricia.boerger@usdoj.gov
12         Attorneys for Defendant United States of America
13
14 SO STIPULATED
15
        s/Richard L. Pope
16      RICHARD L. POPE, WSBA No. 21118
        Lake Hills Legal Services, P.C.
17
        15600 N.E. 8th Street, Suite B1-358
18      Bellevue, Washington 98008
        Phone: 425-829-5305
19
        Email: rp98007@gmail.com
20
        Attorney for Plaintiff
21
22
23
24
25
26
27
28

     STIPULATED MOTION TO STAY                                United States Attorney’s Office
     AND [PROPOSED] ORDER - 3                                 700 Stewart Street, Suite 5200
     2:16-cv-01874-RSL                                          Seattle, Washington 98101
                                                                    (206) 553-7970
 1 SO STIPULATED
 2
           s/Thomas B. Nedderman
 3         THOMAS B. NEDDERMAN, WSBA No. 28944
           WILLIAM J. DOW, WSBA No. 51155
 4
           Floyd, Pflueger & Ringer P.S.
 5         200 W. Thomas Street, Suite 500
           Seattle, WA 98119
 6
           Phone: 206-441-4455
 7         Email: tnedderman@floyd-ringer.com
                  wdow@floyd-ringer.com
 8
 9         Attorneys for Individual Defendants
10
11 SO STIPULATED
12
           s/Jack W. Fiander
13         Jack W. Fiander, WSBA No. 13116
           Towtnuk Law Offices, Ltd.
14
           5808A Summitview Avenue, Ste. 97
15         Yakima, WA 98908
           Phone: 509-961-0096
16
           Email: Towtnuklaw@msn.com
17
           Attorney for Individual Defendants
18
19
20
21
22
23
24
25
26
27
28

     STIPULATED MOTION TO STAY                   United States Attorney’s Office
     AND [PROPOSED] ORDER - 4                    700 Stewart Street, Suite 5200
     2:16-cv-01874-RSL                             Seattle, Washington 98101
                                                       (206) 553-7970
 1                                            ORDER
 2
            Pursuant to the parties’ motion, and the parties having stipulated and agreed, it is
 3
     hereby ORDERED that all proceedings in this matter, except the individual defendants’
 4
 5 motion for summary judgment (Dkt. No. 82) and its related pleadings, are stayed until
 6
     Department of Justice attorneys are permitted to resume their usual civil litigation
 7
     functions. However, should the Court direct or permit oral argument, and/or any type of
 8
 9 discovery, and/or additional briefing, relating to the individual defendants’ motion for
10
     summary judgment (Dkt. No. 82), the United States may request to fully participate and
11
     additional orders may be entered, if and as appropriate.
12
13          Dated this 24th day of January, 2019.
14
15                                                              A
                                                                Robert S. Lasnik
16
                                                                United States District Judge 
17 Presented by:
18
   BRIAN T. MORAN
19 United States Attorney
20
21 s/ Tricia Boerger                r
22 TRICIA BOERGER, WSBA No. 38581
   Assistant United States Attorney
23 Western District of Washington
24 United States Attorney’s Office
   700 Stewart Street, Suite 5220
25 Seattle, Washington 98101-1271
26 (206) 553-7970
   tricia.boerger@usdoj.gov
27 Attorneys for Defendant
28

     STIPULATED MOTION TO STAY                                        United States Attorney’s Office
     AND [PROPOSED] ORDER - 5                                         700 Stewart Street, Suite 5200
     2:16-cv-01874-RSL                                                  Seattle, Washington 98101
                                                                            (206) 553-7970
